Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2019/0030830) in view of the evidence of Kimura et al. (US 2017/0022396).
Regarding Claims 1-3 and 12-14, Abe discloses a multilayer member comprising a first member that is thermoplastic resin (i.e. top coat), an adhesive, and a second member (i.e. substrate) (Abstract). The adhesive layer is formed from a two-component composition (paras 0089, 0105-0106) where the adhesive comprises polymer known under the tradename MS Polymer S203 and epoxy resin (Table 1, Adhesive 3). According to the evidence of Kimura, MS Polymer S203 is a silyl group containing polyether (para 0115); further, given that MS Polymer S203 is identical to that disclosed in the present invention (Specification, 
Regarding Claims 4 and 15, Abe discloses all the limitations according to Claims 1 and 12 above. Abe further discloses the epoxy resin is present in an amount of 14.2 parts per 29.9 parts silyl group containing polyether (Table 1, Adhesive 3), which is 47.5 parts per 100 parts silyl group containing polyether ((14.2*100)/29.9).
Regarding Claims 5 and 16, Abe discloses all the limitations according to Claims 1 and 12 above. Abe further discloses the adhesive is made from 100 g main agent (comprising 29.9% of the silyl group containing polyether and the epoxy) and 10 g curing agent that comprises 31.3% curing curative (Compound 8) (Table 1, Adhesive 3). Therefore, the adhesive comprises 9% curing agent and 91% main agent and thus, 2.8% curing curative (0.09*31.3) and 91% main agent, which is 3 parts curative to 100 parts main agent ((2.8*100)/91) or 10.2 parts curative to 100 parts silyl group containing polyether ((2.8*100)/(91*0.299))
Regarding Claims 7 and 18, 
Regarding Claims 8 and 19, Abe discloses all the limitations according to Claims 1 and 12 above. Abe further discloses glycidoxypropyltrimethoxysilane (Compound 6) (i.e. silane coupling agent) (Table 1, Adhesive 3).
Regarding Claim 9, Abe discloses all the limitations according to Claim 1 above. Further, Adhesive 3 as described in the Examples is free of volatile organic components.
Regarding Claim 10, Abe discloses all the limitations according to Claim 1 above. Abe further discloses the second member (i.e. substrate) being metal (para 0094).
Regarding Claims 11 and 20, Abe discloses all the limitations according to Claims 1 and 12 above. Abe further discloses the first member (i.e. the top coat) comprises methyl methacrylate (para 0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claims 5 and 16 above, and further in view of Shibuya et al. (US 2013/0280525).
Regarding Claims 6 and 17, Abe discloses all the limitations according to Claims 5 and 16 above. Abe further discloses using amine based curing agents (para 0089) but does not disclose using tertiary amine.
Shibuya discloses primer comprising silyl group containing polymer (abstract) that comprises tertiary amine curing catalyst to promote crosslinking and provide good adhesion (paras 0104, 0106).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Abe to incorporate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schubert et al. (US 2018/0305596) discloses a two-component binder composition comprising silyl polyether compound and epoxide compound (paras 0012-0014, 0019), on a substrate such as metal or concrete (paras 0138-0139).
Bacquet et al. (US 2019/0002627) discloses bi-component composition comprising silylated polymer and an epoxy resin (Abstract), on a concrete substrate (para 0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787